PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of					: 
Sahoo							:
Application No.  16/237,488				: ON PETITION
Filed: December 31, 2018				:
Attorney Docket							


This is responsive to the “Request to revive my patent application (application number 16237488) from abandonment” filed on December 15, 2021, which is being treated as a petition to withdraw the holding of abandonment under 37 CFR 1.181.
 
The petition is DISMISSED.

A renewed petition under 37 CFR 1.181 may be filed within two months of the mailing date of this decision.  Extensions of time under 37 CFR 1.136(a) are not available.

The record reflects that a non-final Office action was mailed on May 11, 2021, allowing a shortened statutory period for reply of three months from its mailing date.  Extensions of time under 37 CFR 1.136(a) were available. A complete and proper reply was not received, and the application became abandoned on August 12, 2021.  A Notice of Abandonment was mailed on November 24, 2021.

On December 15, 2021, applicant filed the instant petition and maintains, in summation, that applicant filed a reply on June 23, 2021, but due to a “…lack of understanding of the procedures at the USPTO…” did not file “…a formal letter responding to the Office Action…”1

Applicant’s arguments have been considered but are not persuasive.

A review of the application file record reveals that, on June 23, 2021, applicant filed claims and a specification. The reply filed on June 23, 2021, was not in compliance with 37 CFR 1.111. As to this, it is noted that 37 CFR 1.111 provides, in pertinent part, that:

1.111    Reply by applicant or patent owner to a non-final Office action. 

(a)	 (1) If the Office action after the first examination (§  1.104 ) is adverse in any respect, the applicant or patent owner, if he or she persists in his or her application for a patent or reexamination proceeding, must reply and request reconsideration or further examination, with or without amendment. See §§ 1.135 and 1.136 for time for reply to avoid abandonment. 
(2) Supplemental replies.
 (i) A reply that is supplemental to a reply that is in compliance with § 1.111(b) will not be entered as a matter of right except as provided in paragraph (a)(2)(ii) of this section. The Office may enter a supplemental reply if the supplemental reply is clearly limited to:
 (A) Cancellation of a claim(s); 
(B) Adoption of the examiner suggestion(s); 
(C) Placement of the application in condition for allowance; 
(D) Reply to an Office requirement made after the first reply was filed; 
(E) Correction of informalities (e.g., typographical errors); or 
(F) Simplification of issues for appeal. 

(ii) A supplemental reply will be entered if the supplemental reply is filed within the period during which action by the Office is suspended under § 1.103(a) or (c). 

(b) 	In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated. The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.

A review of the application file history did not reveal that applicant filed a reply to the non-final Office action that was compliant with 37 CFR 1.111, in that it did not request reconsideration or further examination and did not distinctly and specifically point out the supposed errors in the examiner’s action and reply to every ground of objection and rejection in the non-final Office action. Applicants are charged with a filing a proper and timely response to all Office actions issued.  If a reply is determined to be improper or incomplete, such does not toll any time period running against the application.  Accordingly, the petition to withdraw the holding of abandonment must be dismissed as petitioner has not established that a complete and proper response to the non-final Office action was filed within the maximum period for reply.


Alternatively, petitioner may revive the application based on unintentional abandonment under 37 CFR 1.137(a) (enclosed).  A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by the required reply to the non-final Office action. the required petition fee under 37 CFR 1.17(m)2 of $1,050.00 (small entity), and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. 

Further correspondence with respect to this matter should be addressed as follows:


By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

Or VIA EFS-WEB

Telephone inquiries concerning this decision should be directed to the undersigned (571) 272-3222. Question regarding the non-final Office action must directed to the Technology Center at (571) 272-2400. For additional assistance with navigating the patent application prosecution process, applicant may consider calling the Office of Innovation Development at 1-866-767-3848 or contacting that office by e-mail at innovationdevelopment@uspto.gov.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        					
    
Enclosure:  FORM PTO/SB/64                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                






















    
        
            
        
            
    

    
        1 Petition, filed December 15, 2021, p.1.
        2 The payment of the petition fee under 37 CFR 1.17(m) is a requirement of a grantable petition under 37 CFR 1.137(a); the requirement to pay the fee under 37 CFR 1.17(m) is a requirement of the statute and cannot be waived or suspended and once properly paid is not refundable.